         Case 1:20-cv-01183-NRB Document 47 Filed 01/07/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


COMMODITY FUTURES TRADING
COMMISSION,

                      Plaintiff,
                                                     ECF Case No.: 1:20-cv-01183-NRB
              -against-
                                                                Certificate of Service
MICHAEL ACKERMAN, Q3 HOLDINGS,
LLC, and Q3 I, LP,

                      Defendants.



       This is to certify that I have on this day electronically filed the following documents

using the CM/ECF system:

   1. Notice of Motion For Entry of Final Judgment By Default, Permanent Injunction,
      Civil Monetary Penalty, and Other Statutory and Equitable Relief Against Defendants
      Michael Ackerman, Q3 Holdings, LLC and Q3I, LP

   2. Plaintiff’s Memorandum of Law In Support of Its Motion For Entry of Final
      Judgment By Default, Permanent Injunction, Civil Monetary Penalty, and Other
      Statutory and Equitable Relief Against Defendants Michael Ackerman, Q3 Holdings,
      LLC and Q3I, LP

   3. [Proposed] Final Judgement By Default, Permanent Injunction, Civil Monetary
      Penalty, and Other Statutory and Equitable Relief Against Defendants Michael
      Ackerman, Q3 Holdings, LLC and Q3I, LP

   4. Letter to Judge Buchwald, submitted pursuant to Section 2(E)(1) of the Judge’s
      individual practices, outlining the substantive arguments advanced in Plaintiff’s motion

   5. Declaration of Jason Gizzarelli Pursuant to 28 U.S.C. § 1746

   6. Declaration of Dmitriy Vilenskiy Pursuant to 28 U.S.C. § 1746

and that I have served the following non-CM/ECF participants by mail at the following
         Case 1:20-cv-01183-NRB Document 47 Filed 01/07/21 Page 2 of 2




addresses:

Michael Ackerman
3875 East Lake Road
Sheffield Lake, OH 44054

Q3 Holdings, LLC
Harvard Business Services, Inc.,
Registered Agent
16192 Coastal Hwy
Lewes, DE 19958

Q3 I, LP
Harvard Business Services, Inc.,
Registered Agent
16192 Coastal Hwy
Lewes, DE 19958


Dated: January 7, 2021              COMMODITY FUTURES TRADING
                                    COMMISSION

                                                /s/ Jason Gizzarelli
                                    Jason Gizzarelli (pro hac vice)
                                    1155 21st Street, N.W., Washington, DC 20581
                                    Telephone: (202) 418-5000
                                    Facsimile: (202) 818-3179
                                    jgizzarelli@cftc.gov




                                       2
